Citation Nr: 1542039	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from April 18, 2007?
 
 2.  What evaluation is warranted for intermittent fecal incontinence, urgency, and frequency secondary to prostate cancer from May 12, 2008, to June 12, 2013?

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO) and the San Diego, California RO. The case was certified to the Board by the Portland RO. 

In a September 2008 rating decision on appeal, VA granted entitlement to service connection for intermittent fecal incontinence, urgency, and frequency and assigned a 10 percent rating. The July 2013 rating decision increased the rating to 30 percent effective June 13, 2013.  A December 2014 rating decision awarded an earlier effective date of May 12, 2008 for the 30 percent rating, as well as a 60 percent rating effective June 13, 2013.  

In a May 2009 rating decision on appeal, VA granted entitlement to service connection for PTSD and assigned a 30 percent rating. In a July 2013 rating decision, VA increased the PTSD rating to 50 percent effective July 7, 2010, and assigned several temporary total ratings based on hospitalization, which are not currently at issue. The Board's September 2014 decision awarded an earlier effective date of April 18, 2007 for the 50 percent rating.  

The Veteran testified at a June 2014 Travel Board hearing before the undersigned. A transcript of the hearing is of record. At the hearing, the Veteran submitted additional evidence along with a waiver of regional office consideration of that evidence. 

In July 2015, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand for the issues of entitlement to an increased rating for PTSD, and entitlement to an increased rating for intermittent fecal incontinence, urgency, and frequency, from May 12, 2008, to June 12, 2013.

This claims file also has electronic documents.  The Veteran's August 2015 post-remand brief, and the Court's July 2015 remand are located in the Veterans Benefits Management System.  The Veteran's June 2013 VA examinations, June 2014 hearing transcript, and VA outpatient treatment records are located in Virtual VA.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED for further development.  


FINDINGS OF FACT

1. From April 18, 2007, to June 12, 2013, the overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity. The overall level of impairment caused by the symptoms of the Veteran's PTSD did not during the appeal period, more nearly approximate occupational and social impairment with deficiencies in most areas. 

2. The evidence shows the Veteran had intermittent fecal incontinence, urgency, and frequency which more nearly approximated occasional involuntary bowel movements, necessitating wearing of a pad, from May 12, 2008, to June 12, 2012.  

3. From June 13, 2012 to June 12, 2013 the symptoms of the Veteran's intermittent fecal incontinence, urgency, and frequency more nearly approximated extensive leakage and fairly frequent bowel movements but they have not more nearly approximated a complete loss of sphincter control.


CONCLUSIONS OF LAW

1. From April 18, 2007, to June 12, 2013 the criteria for an initial rating in excess of 50 percent for PTSD were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a rating in excess of 30 percent for intermittent fecal incontinence, urgency, and frequency, from May 12, 2008 to June 12, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.114, 4.115b, Diagnostic Codes 7528, 7332 (2015).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 60 percent, but no higher, for intermittent fecal incontinence, urgency, and frequency, from June 13, 2012, to June 12, 2013, were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.114, 4.115b, Diagnostic Codes 7528, 7332.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. He was provided the opportunity to present pertinent evidence and testimony. There is no evidence that additional records have yet to be requested or that additional examinations are in order. The examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c). 

Increased Ratings

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. Any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126   (1999). 

PTSD

The criteria for evaluating disability due to service-connected mental disorders, including PTSD, are specified by the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact his occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating. Id.   Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, and a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 116-18.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness. Higher scores correspond to better functioning of the individual.

Global assessment of functioning scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). DSM-IV.

Global assessment of functioning scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job). Id. Global assessment of functioning scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers). Id.  

The Board finds that throughout the appeal period, the Veteran's PTSD has most nearly approximated the criteria for a 50 percent rating. Throughout the appeal period the Veteran has experienced symptoms described in the criteria for 30, 50, and 70 percent ratings. These include a depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances such as work or worklike settings. See, e.g., March 2009 VA examination; May 2007 Psychological Evaluation and Treatment Plan by therapist J.M.  The Veteran mostly experienced symptoms that were similar in severity, frequency, and duration as those described in the 50 percent rating criteria. 

Regarding occupational and social impairment, the Board finds that throughout the appeal period, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity. Although the Veteran's therapist, J.M., observed in a May 2007 Psychological Evaluation and Treatment Plan that the Veteran's occupational and social impairment "appear to be mild," the evidence of record shows that PTSD symptoms interfered with the claimant's work because he was frequently startled on the job and had to allow his son to deal with customers because he could lose his temper with them and was easily irritated.  See March 2009 VA examination.  Despite this interference, the Veteran was still able to go to work and be productive albeit in a manner that did not require much interaction with others.  

As to social impairment, evidence from throughout the appeal period demonstrates that the Veteran had few, if any, close relationships outside of his immediate family. See, e.g., March 2009 VA examination; May 2007 Psychological Evaluation and Treatment Plan.  The Veteran stated he enjoyed hunting and vacationing with his wife.  He added that he had participated in Vietnam Veterans of America and served dinners once a month to others.    

A rating higher than 50 percent is not warranted for any period on appeal.  The evidence shows that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The June 2013 VA examiner found that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The evidence shows that the Veteran's PTSD did not result in deficiencies in judgment or thinking.  Although the June 2013 VA examiner noted impaired judgment as a symptom, the Veteran's judgment repeatedly was described as appropriate, fair, grossly intact, and good. See February and March 2013 VA individual therapy records; August 2010 VA Mental Health Nurse Practitioner Initial Assessment; July 2010 VA examination; May 2007 Psychological Assessment and Treatment Plan. Regarding thinking, the Veteran's memory and cognition have been described as intact, his thought processes have been described as logical and linear, he did not appear to suffer from any gross cognitive deficits, and his therapist, J.M., has observed that he does not suffer from a thought disorder. See August 2010 VA Mental Health Nurse Practitioner Initial Assessment; July 2010 VA examination; May 2007 Psychological Assessment and Treatment Plan. 

Regarding work and family relations, the Board finds that the Veteran's PTSD more nearly results in reduced reliability and productivity in these areas, rather than deficiencies. Although the Veteran has difficulty establishing and maintaining effective work and social relationships, the June 2013 VA examination noted that he has a good relationship with his son and a good relationship with his wife, who is his primary emotional support. The Veteran has been shown to enjoy vacationing with her. See July 2010 VA examination.

The Veteran has been assigned a global assessment of functioning score of 40, which indicates major impairment in several areas, on several occasions. See March 2013 VA PTSD Residential Rehabilitation Program Discharge Summary; January 2013 Biopsychosocial Assessment; August 2010 Mental Health Nurse Practitioner Assessment. The global assessment of functioning scores assigned by a provider or an examiner are not dispositive or binding on the Board. See 38 C.F.R. § 4.2. Additionally, the symptoms and impairment described on the occasions when the Veteran was assigned global assessment of functioning scores of 40 are more consistent with the criteria for a rating of 50 percent. For example, the March 2013 Discharge Summary shows that the Veteran reported that his most disruptive symptoms were his high startle response and nightmares. There was no history of suicidal or homicidal ideation, hallucinations, delusions, or paranoia. Finally, the global assessment of functioning scores assigned on other occasions, ranging from 52 to 58, are consistent with a rating of 50 percent. See May 2007 Psychological Evaluation and Treatment Plan; March 2009 VA examination.

Additionally, the Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria.  The Veteran consistently denied suicidal and homicidal ideation and was found to pose a low risk, or no risk, to himself and others. See March 2013 VA PTSD Residential Rehabilitation Treatment Program Discharge Summary; March 2013 VA Suicide Risk Assessment; July 2012 VA Primary Care Outpatient Note; December 2011 J.M. Treatment Plan; August 2010 VA Mental Health Nurse Practitioner Initial Assessment; July 2010 VA examination; March 2009 VA examination; May 2007 Psychological Evaluation and Treatment Plan.  A March 2013 VA inpatient administrative note documents a discussion that the Veteran had with an administrator regarding his dissatisfaction with the program's revised pass policy. During that conversation, the administrator explained that the policy was in place to prevent residents from leaving when upset or overwhelmed and to encourage processing of difficult thoughts in the moment with staff or fellow veterans. The Veteran's anger escalated and he stated, "If I want to commit suicide, I will find a way to do it." The Veteran was then immediately asked about any suicidal thoughts, which he denied. 

The Board finds that this isolated mention of suicide did not reflect that the Veteran's PTSD is manifested by suicidal ideation. Rather, the Veteran was making a logical argument regarding the justification for the pass policy, i.e., that the program could never fully prevent residents from committing suicide, regardless of any pass policy. As noted, the Veteran repeatedly denied suicidal ideation, including in the June 2014 hearing, when he explained that he is a religious person and has never considered suicide because of his faith. See Hearing Transcript at 16-17.

Regarding the Veteran's reported irritability, the Board is of the opinion that this symptom is evidence of difficulty adapting to stressful circumstances, such as work.  Despite this, the Veteran has taken steps to mitigate his irritability and outbursts, such as letting his son engage in most of their business interactions and mostly confining himself to solitary work.  While this is a symptom of a 70 percent rating, the preponderance of the evidence shows that the appellant's pathology more closely approximates a 50 percent rating.  There is no evidence that the Veteran's irritability and other symptoms caused any absences from work and there were no physical altercations.  There Veteran was able to persevere at his job.  

Regarding impaired impulse control, the Veteran's irritability at home and at work could be considered unprovoked, but there is no evidence of any associated periods of violence.  The Veteran has admitted to screaming at work and anger outbursts out home, but none of these were associated with violence.  There is no evidence showing that impaired impulse control caused deficiencies in most areas at work, with family, or with the appellant's judgment, thinking or mood.

Regarding the Veteran's hypervigilance and exaggerated startle response, the Board finds that this symptom is not of similar severity, frequency, and duration as the symptom of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively listed in the criteria for a 70 percent rating. The March 2009 VA examiner observed that the Veteran completed the activities of daily living independently. Although the Veteran restricted himself from going into stores because he has been startled in the past and is afraid he will hurt someone with an "instinctive" response to defend himself, see, e.g., January 2013 VA Assessment, he attends church and enjoys vacationing with his wife, see March 2009 and July 2010 VA examinations. 

 The Veteran does not suffer from obsessional rituals that interfere with routine activities. As noted in May 2007 Psychological Evaluation and Treatment Plan, the July 2010 VA examination report, and the March 2013 VA PTSD Residential Rehabilitation Treatment Program Discharge Summary, the Veteran gets up approximately two times per night to "check on things." No examiner has opined that the Veteran's habit of checking on things, such as the cars, approximately two times per night rises to the level of an obsessional ritual. Notably, multiple providers have observed that the Veteran has no history and/or shows no evidence of hallucinations, delusions, or paranoia. See March 2013 VA PTSD Residential Rehabilitation Treatment Program Discharge Summary; August 2010 Mental Health Nurse Practitioner Initial Assessment; and May 2007 Psychological Evaluation and Treatment Plan. 

Finally, to the extent that the Veteran may experience symptoms that are listed in the higher criteria, or symptoms of similar severity, frequency, or duration, those symptoms do not result in the required level of occupational and social impairment for a rating above 50 percent, as discussed above, and a higher rating is not warranted. See Vazquez-Claudio, 713 F.3d at 118   ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas . . . .").

With respect to an extraschedular rating, the applicable rating criteria fully contemplate the manifestation of the Veteran's PTSD.  38 C.F.R. § 3.321 (2015). Notably, the symptoms listed in the rating criteria are only examples, and the Board has considered all of the Veteran's symptoms, including irritability, hypervigilance, and exaggerated startle response. See 38 C.F.R. § 4.130. The rating criteria are thus adequate to evaluate the disability. Accordingly, referral for consideration of an extraschedular rating is not warranted. See Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, even after considering the doctrine of reasonable doubt, there are no additional service-connected pathologies that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For the foregoing reasons, the preponderance of the evidence is against entitlement to a rating higher than 50 percent for posttraumatic stress disorder for any period on appeal, and the benefit of the doubt doctrine is not for application in this regard. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Fecal Incontinence

The Veteran's intermittent fecal incontinence, urgency, and frequency secondary to prostate cancer is rated under Diagnostic Code 7528-7332. See 38 C.F.R. § 4.27. Diagnostic Code 7528 directs rating of residuals of prostate cancer. 38 C.F.R. § 4.115b. Diagnostic Code 7332 provides ratings for "[r]ectum and anus, impairment of sphincter control." 38 C.F.R. § 4.114. A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad. Id. A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements. Id. Finally, a 100 percent rating is warranted when there is complete loss of sphincter control. Id.

The Board finds that a 30 percent rating is warranted from May 12, 2008, to June 12, 2012. The evidence from this time period is somewhat inconsistent as to whether the Veteran experienced occasional involuntary bowel movements or only slight or moderate leakage. For example, a July 2009 VA Primary Care Note shows that the Veteran did not report incontinence, but did report minor staining of his underwear, whereas an April 2010 VA Primary Care Note reports occasional bowel incontinence. A June 2008 VA examination note records the Veteran's report that he occasionally soiled himself and would need to change his underwear and shower, but did not use a pad. Similarly, a July 2010 VA examination report shows a history of fecal incontinence and notes that no pads are required, but also notes that the Veteran does have staining of his underwear and uses moist towelettes for cleansing. An August 2010 VA Nursing Note shows that the Veteran was offered hygiene pads for fecal incontinence, but declined because he deals with it "in a different way." At the June 2014 hearing, the Veteran explained that he does not wear pads because he finds them uncomfortable and whether you are wearing a pad or underwear you need to clean off the pad or underwear and your body. With reasonable doubt resolved in favor of the Veteran, the Board finds that this disorder was severe enough to necessitate wearing pads, although he chose an alternate method, and a 30 percent rating is warranted for this time period. 

The Veteran stated in November 2010 that he had extensive leakage and involuntary bowel movements and asserted in his September 2009 notice of disagreement that his condition warranted a 60 percent rating.  Despite this, the weight of the evidence during that time period reflects that the claimant experienced mild, rather than extensive, leakage and occasional, rather than fairly frequent, involuntary bowel movements, and a rating higher than 30 percent is not warranted. 

A 60 percent rating, but no higher is warranted from June 12, 2012.  38 C.F.R. §§ 3.400, 4.114, 4.115 (2015).  At a June 13, 2013 VA examination, the claimant reported that on average over the past year he had symptoms of soiling requiring a change of underwear three to four times a week, passing a moderate amount of stool. The examiner also noted occasional moderate leakage. At the June 2014 hearing the Veteran again reported soiling himself three to four times a week and reported that he must change his undergarments every day when he gets home. 

The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  There is no contradictory medical evidence over this time period.  With reasonable doubt resolved in favor of the Veteran, the Board finds that a 60 percent rating is warranted from June 13, 2012, for extensive leakage and fairly frequent involuntary bowel movements. 

A higher rating of 100 percent is not warranted for any time period on appeal because there is no evidence of complete loss of sphincter control. The June 2008 and July 2010 VA examinations show normal sphincter tone and the June 2013 VA examination shows minimally reduced resting rectal sphincter tone. 

With respect to an extraschedular rating, the applicable rating criteria fully contemplate the manifestation of the claimant's intermittent fecal incontinence, urgency, and frequency. 38 C.F.R. § 3.321. Although the rating criteria do not explicitly discuss urgency and frequency, the end result of frequency and urgency, i.e., leakage and involuntary bowel movements, are contemplated. See, e.g., June 2008 VA examination (describing urgency as needing to get to a restroom quickly to avoid soiling). The rating criteria are thus adequate to evaluate the disability. Accordingly, referral for consideration of an extraschedular rating is not warranted. See Thun, 22 Vet. App. at 115. 

The United States Court of Appeals for the Federal Circuit  recently held, 38 C.F.R. § 3.321(b)(1)  entitles a veteran to consideration for referral of extraschedular evaluation based upon multiple disabilities, the combined effect of which is exceptional and not captured by the scheduler evaluations.  Johnson.  Here, the evidence does not indicate, and the Veteran has not argued, that his disabilities result in a combined effect that is not captured by the scheduler evaluations. The Board notes that a June 2014 statement submitted by a fellow patient from VA residential PTSD treatment reports that the Veteran's fecal incontinence disrupts social events, mealtimes, sleeping habits, and recreation, and that the fellow patient could hear the Veteran's stress and embarrassment when he had to excuse himself. To the extent that the claimant's fecal incontinence contributes to his chronic sleep impairment or social impairment, such impairment has already been considered in assigning a scheduler evaluation for PTSD. In arriving at that rating, the Board did not differentiate between impairment due to PTSD versus fecal incontinence or any other cause. Rather, the Veteran's sleep and social impairment were considered to be due to PTSD, and the disability was rated accordingly. Therefore, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for the combined effect of multiple disabilities.


ORDER

Entitlement to an initial rating of in excess of 50 percent for PTSD from April 18, 2007, to June 12, 2013 is denied.  

Entitlement to an initial rating in excess of 30 percent, for intermittent fecal incontinence, urgency, and frequency, from May 12, 2008, to June 12, 2012, is denied.  

Entitlement to a rating of 60 percent, but no higher, for intermittent fecal incontinence, urgency, and frequency, from June 13, 2012, to June 12, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

In September 2014, the Board remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  A review of the actions taken to date reveal that the development ordered in that remand is not yet complete.  Therefore, further development is in order.

Accordingly, this case is REMANDED for the following action:

1.  Conduct appropriate development related to the issue of entitlement to a total disability rating based on individual unemployability, to include obtaining income information from the Veteran.  
 
2.  Adjudicate the issue of entitlement to a total disability rating based on individual unemployability, to include consideration of whether the Veteran's employment is marginal as defined in 38 C.F.R. § 4.16(a).  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


